Citation Nr: 0834954	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served in the Army National Guard of Nebraska 
from January 1966 to January 1972.  His service included, 
among other things, a period of active duty for training from 
August to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the RO that, in 
pertinent part, denied service connection for hearing loss.


FINDING OF FACT

The appellant does not have a cognizable hearing disability 
of either ear.


CONCLUSION OF LAW

The appellant does not have a hearing disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks to establish service connection for 
hearing loss.  He maintains, in essence, that he has a 
current, bilateral disability that can be attributed to in-
service exposure to noise.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, notice with respect 
to each of these elements must be provided to the claimant 
prior to the initial unfavorable decision by the AOJ.  See, 
e.g., Pelegrini, supra.

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the appellant in June 2006-prior to the adjudication of his 
claim-the RO informed the appellant of the information and 
evidence required to substantiate his claim and of his and 
VA's respective duties for obtaining the information and 
evidence.  He was also informed of the manner in which 
ratings and effective dates are assigned for awards of 
disability benefits.  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service medical records 
have been obtained, as has the report of a 2006 post-service 
private medical examination, and he has been afforded a VA 
examination as well.  He has not identified and/or provided 
completed releases for any additional evidence that exists 
and can be procured.  No further development action is 
required.

II.  The Merits of the Appellant's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA regulations 
provide that impaired hearing will be considered a 
"disability" when the auditory threshold is 40 decibels or 
greater at 500, 1000, 2000, 3000, or 4000 hertz, where it is 
26 decibels or greater in at least three of these 
frequencies, or where speech recognition scores under the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  The record 
shows that the appellant underwent audiometric testing by a 
private examiner in April 2006.  He was found to have 
puretone thresholds of 10, 10, 10, 20, and 25 decibels in his 
right ear, and 20, 15, 15, 20, and 35 decibels in his left 
ear, at 500, 1000, 2000, 3000, and 4000 hertz, respectively, 
and a Maryland CNC speech discrimination score of 96 percent, 
bilaterally.  On subsequent VA examination in November 2006, 
he was found to have puretone thresholds of 10, 5, 0, 0, and 
15 decibels in his right ear, and 5, 0, 0, 5, and 30 decibels 
in his left ear, at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively, and right and left ear speech discrimination 
scores of 98 and 96 percent.  These results clearly show that 
he does not have a current hearing "disability" in either 
ear, as VA defines that term.  Absent competent evidence of a 
current disability, his claim for service connection must be 
denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


